Case 1:17-cv-10432-DJC Document 63-4 Filed 12/17/18 Page 1 of 4

EXHIBIT 4
Case 1:17-cv-10432-DJC Document 63-4 Filed 12/17/18 Page 2 of 4

fi
Fhe Steamshp REPORT OF PERSONAL INJURY
arity | (ON SSA PROPERTY)
fuera
A” PASSENGER/PATRON VESSEL EMPLOYEES
t (JONES Act)
4 —_. = -
CsVesser | |) PARKING LoT TERMINAL AREA =|} OTHER {Explain Betow!
NAME: Z,  “SSBORET ttm ene PERE,
ES ee ar,
MAILING ADDRESS: Oy we
COTY kee ee OS TATE mma SEE. , = PHONE # , iit ti se = oo eget
Date of Birth:emmma SE) SO harital SialuGM=te- SSA Occupation:

<WMccz-

z=O-xArzvonz =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nearest talative/relationship: (to be tiled out by Passengase/Pairone onty)

 

 

 

 

 

 

Name: wo. 7 Address: 7

DATE OF INJURY: EF Q , hO1 7 time: “2 72 Bp pm
LORATION,

VESSEL: MV AWAIPS BLE Tp ” Terminal Parking Lot: Bus #

Other:

 

 

Wee DES pox pe, WEA ERE DUGZE TD B CEDPS APIS
MEW CAVE DEE, CLOstD on HER LER MiaD.

 

Witness, if any: Reported to: Date:

—

 

fies, if any:
SU ELEED: | DRurszate, swaliow eu

 

Was ambulance cated? yes HYVES, was injured party transported to hoxpial? 777 NYES, hospital name & address:

CMs Cosindel, (0. CPN care.

 

 

Ord Injured party make a statamant as te cause ol accident, if YES whal statement and to whom?

JES, MER Stain gep (AL) LRALY fhe Pillip FE € “Ex/)

 

 

CREW MEMBER/EMPOVEE:

Did the employee return to work? YES - When

 

 

Additional remarks:

POE LOK GVO, wound! Chines. brett eet

 

 

 

 

 

 

 

 

Prepared by SSA personnal: E72, CRE SE, Position: _f or Date: ALP
it injury was on vexeol - report Is to be signed by Master of Vecsel, otherwise Agent, Manager ar Supervisor, i
a) we —=. / |
. MO foe SD ! fa/,
Signatures LE Sse a Position: Cpr Cae Date: &/ ?

 

 

 

 

 

 

 

e Ol ive r ROUTING: White & Yeran - Te Personnel Department
A Personnel will send Yatlow (feu Cumpany
Case 1:17-cv-10432-DJC Document 63-4 Filed 12/17/18 Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

REPORT OF PERSONAL INJURY <ft

blot, {ON SSA PROPERTY) =

LJ PASSENGER/PATR; N ' | VESSEL EMPLOYEES

1__} (JONES Aci)
[ re/] VESSEL cy = LOT _ TERMINALAREA [| OTHER {Explain Below)
— c - =, ere te (em 3
NAME: rare (of ANDSen ree ioe SFI 3
MAILING ADDRESS: a: a A AD

<Dcasz—

Fee

 

Oy: i ce STATENS = vin gees yp, PHONE # imines ae

Date of Birth:, ers i>"! Mariat Slatus:_.__. SSAOccupation: __

 

 

 

 

Newest relalve/alationship: (To be fiiod out by Passengere/Patrons only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: 2: Address: a
DATEOF INJURY: (2/23/12 TIME: £02 anayiyy
LOCATION:

vesseimvy MY Trip # sf Terminats_ ~ —- Parking hot Bus # /

Other —s oe —

es oe Hann WAS CAUEHT fms sh €

—Leat Sine o-> hevel Deon 2 ean’ to He ovisiae
le aoe ef Meck woh (é CAderink br ym DAMAE.

Witness, ifany: Reported to: Date:

Describe Injurlos, if any: Rieur Haye 4 Aakbas Cy _ Fast At A

so Lee fen Dy BR. Lares (orsecd oe

Was ambutonce called? ~ « YES, was injured party Wangperted to hoaplal? YES, hosplla! name & address

Did Injured party make @ siaternant as to cauge | ol eccidant, ITYES, whai stelement and io whom?

Falawcth Hos rrta {

R howe, _(bvtren) |

 

 

 

CREW MEMBER/EMPLOYEE: ~

Did the employee return to work? -. VYES - When

 

 

 

 

| Additional remarks:

 

 

 

 

 

 

ee oe —oe —
Injured Seaman must sign here: _ Date:
oe Sane a aa —_ oo

 

 

 

H injury waa en 7 Md. - report 8 to be slyned by Master ot Ve84el, othorwisa Agent, Manager or Supervisor,
Ay
Signature: —_, nsf ee Sean Bhi —. Date: fel

ee a. ee == ty
_ = .

 

Aethe r Teostholn ROUTING: White - Human Resources Offies

REVISED 8-2005

Canary « injured Party
Pink - Preparer SSA 805
e4of4
Case 1:17-cv-10432-DJC Document 63-4 Filed 12/17/18 Pag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie Steawstie REPORT OF PERSONAL INJURY a
fobharit (ON SSA PROPERTY) ae
-— — ee
| _  PASSENGER/PATRON VESSEL EMPLOYEES |
‘ {ONES Aci}
| Vo! VESSEL PARKING LOT TERMINAL AREA OTHER (exp'a - gels
NAME: __ SSBB aR arg cre me Fates: S.A,

 

 

 

 

MAILING ADDRESS: 2 Gam pres ee

 

| CITY  errRIRE IT 2) STATE, quermemazyp ¢ WEL, PHONE 4s! qmacnepsstkinins iz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Birth:_ - __ Marital Status: “A. SSA Occupation: mi Zh |
Nearest telativesrelationship: {Te be flited out by Passengers/Patrons any)
Name: Sem /(Latnec Address: Sause __
i DATEOF INJURY: §=S/to fi 7 TIME; Gi SB oan 16m)
J LOCATION,
ii | VESSEL my Cade Trip # Term'nat, Parking Lot: Bus 4
R Other © Powh Pod ous~ of AceK #« O-tm 14 |
y

 

 

Describe how Injury eccurred

Cais ON Ww GOs

 

 

 

 

——e a

j

N

FE

O | Witness, if any: Totter Sexe -Reporied io: gay “Sa Date: 2 / to [1%
» ete eS a ilasg Flag ce lAacerat;: sO 1 THAT Honk,
A

T

|

o
Ni

 

 

 

 

 

ee re
Was ambulance cated? 30 1 YES, was injured party Cansi- ried to be pa YES, hospital name & address

 

ee

 

Glacridan. hye ne
Oid inwured party make a Statement as (6 cause of accident YES whay slatemeal and to wham?

 

———

L_ | CREW NEMBERENELOVER = ——<—<———$=——————— a
CREW MEMBER/EMPLOYEE: -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Did ihe employee relurn to work? ri A / pn. IEYES - When |
tet ee ee Se
Additional remarks: on 2,
es attersdowce s va ne ET
Prepared by ' SSA personnel: DR SS _ Psion Royse Date: 8/G/; > |
—__— ee et 7 —— ete i j —!

(Fainjury was On vessel - ranort is te be Slened by Master of Vessel, otherwise Agani, Manager or Supervisor,

Signature hi w he Poa Position Cr > oy “4 Date: Bf G/

— + te Se a

Lio ieenee TOUTING Witie B Yalow 4 Petsonnel Departmen;
coh ea 1 Personnel wit send vite. insurance Company
|J nea eco Piri ' A Degrees
